DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The Prior arts made available do not teach or fairly suggest, alone or in combination, the specific limitation of an oil-filled pressure transducer assembly and method having a housing formed with an input port to receive pressure, an oil-filled pressure sensing capsule being attached to the housing, and communicated with the input port, an oil-filled compensating capsule being attached to the housing, the oil-filled compensating capsule outputs a compensation signal responsive to a common error stimulus  in independent claims 1 and 12 when combined with the limitations of, a compensation circuit being communicated with the oil-filled pressure sensing capsule and the oil-filled compensating capsule, the compensation circuit outputs a compensated pressure output signal based on difference between the pressure and a common error signal of the oil-filled pressure sensing capsule and the compensation signal of the oil-filled compensating capsule also in independent claims 1 and 12 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-20. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Nasiri et al. (US 6,255,728) discloses a rigid encapsulation package for semiconductor sensors, actuators, and devices is described. In one embodiment, a semiconductor pressure sensor includes a sensor element having a deformable diaphragm for measurement of pressure, and a cap that includes a recess. The cap is attached to the sensor element to form a cavity therebetween. The pressure sensor further includes a leadframe, interconnecting bond wires, a pressure port that is coupled to the sensor element, and a nominally rigid material formed over the sensor element, cap, leadframe, and bond wires.
Kurtz (US 6,591,686) discloses an oil filled pressure transducer utilizes a leadless sensor which is secured to a header comprising a glass pre-form and a header shell. The glass pre-form contains holes which accept header pins and another aperture or hole which accepts the oil fill tube. The diameter of the sensor is chosen to be almost as large as the inner diameter of the shell. In this manner, there is a small cut out over the portion of the sensor that would otherwise cover the oil fill tube. The sensor is mounted to the header using glass bonds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855